STATE OF MINNESOTA

                                    IN SUPREME COURT

                                        A13-0610

Court of Appeals                                                            Anderson, J.

State of Minnesota,

                      Respondent,

vs.                                                              Filed: August 20, 2014
                                                              Office of Appellate Courts
Erica Ann Rohde,

                      Appellant.

                              ________________________

Lori Swanson, Attorney General, Saint Paul, Minnesota; and

Anthony C. Palumbo, Anoka County Attorney, Donald LeBaron, Assistant Anoka
County Attorney, Anoka, Minnesota, for respondent.

Adam T. Johnson, Meshbesher & Associates, P.A., Minneapolis, Minnesota, for
appellant.
                       ________________________

                                      SYLLABUS

      An inventory search of a motor vehicle was unreasonable under the Fourth

Amendment to the United States Constitution because the police improperly impounded

the vehicle of a driver who was stopped but not arrested for misdemeanor traffic offenses

when the vehicle was lawfully parked.

      Reversed and remanded.




                                           1
                                     OPINION

ANDERSON, Justice.

      Appellant Erica Rohde was convicted of fifth-degree drug possession, Minn. Stat.

§ 152.025, subd. 2(a)(1) (2012), and possession of drug paraphernalia, Minn. Stat.

§ 152.092 (2012), based on evidence that police officers found while performing an

inventory search during the course of impounding Rohde’s car. The district court denied

Rohde’s motion to suppress the evidence as the product of an unconstitutional search.

The court of appeals affirmed. State v. Rohde, 839 N.W.2d 758, 766 (Minn. App. 2013).

We granted Rohde’s petition for review. The issue presented on appeal is whether the

impoundment of the vehicle was unreasonable and, therefore, the subsequent inventory

search of Rohde’s car was unconstitutional. We conclude that the impoundment was

unreasonable and therefore the search was unconstitutional.

      During the afternoon of September 11, 2012, Blaine Police Officer Barry Koch

was in plain clothes and an unmarked car, watching a house suspected of hosting drug

trafficking. He saw a Chevrolet Monte Carlo drive away from the house. He followed

the Monte Carlo because he had heard from another officer that people involved in drug

trafficking at the house might be riding in a Monte Carlo. This Monte Carlo’s license-

plate number did not match the information he had received, but Koch ran a registration

check. He learned that the Monte Carlo’s registration had been revoked and that it was

registered to Rohde, whose driver’s license had also been revoked. He also learned that

Rohde had been arrested previously and police had found a handgun and drugs in her




                                           2
purse. From what Koch could see, the driver of the Monte Carlo matched Rohde’s

description in the records.

       Koch called Blaine Police Officer Albert Champagne, who was in uniform and on

patrol in a marked squad car nearby, and asked him to stop the Monte Carlo. Koch

followed the Monte Carlo for about 4 miles while Champagne was en route. When

Champagne arrived, he ran the Monte Carlo’s license-plate number to verify what Koch

had told him about the registration and the revoked status of Rohde’s license. He also

confirmed that the driver matched Rohde’s description. After observing a signaling

violation by the Monte Carlo, he stopped the vehicle. The Monte Carlo pulled over to the

side of a residential street and was not interfering with traffic, blocking access to any

property, or otherwise violating any parking rules.

       Champagne approached the Monte Carlo and identified the driver as Rohde. He

told her that he had stopped her because of the signaling violation and the revoked status

of her license and registration. When Champagne asked for proof of insurance, Rohde

indicated that the car was not insured.

       Champagne decided to tow and impound the Monte Carlo, based on a Blaine

Police Department policy requiring impoundment of uninsured vehicles stopped on a

public road. He asked Rohde to get out of the car, and Rohde asked if she was under

arrest. Champagne secured her in his squad car and explained that she was “technically”

under arrest, by which he meant that she was not free to leave at the moment. Despite

telling Rohde that she was “technically” under arrest, Champagne did not plan to take her

to jail. Instead, he allowed her to call her mother to attempt to arrange a ride.


                                              3
       Koch arrived while Champagne was talking to Rohde. Champagne asked Koch to

assist him in conducting an inventory search, which the department policy required for all

impounded vehicles.

       Koch found two small bags of methamphetamine and two glass pipes in a purse on

the passenger seat of the Monte Carlo. Rohde was charged with fifth-degree possession

of a controlled substance under Minn. Stat. § 152.025, subd. 2(a)(1), and possession of

drug paraphernalia under Minn. Stat. § 152.092.

       Rohde requested an omnibus hearing and moved to suppress the evidence that

Koch had found in the Monte Carlo. She stipulated that the initial stop by Champagne

was lawful but argued that the search violated the Fourth Amendment to the U.S.

Constitution and Article I, Section 10, of the Minnesota Constitution, because the police

were not authorized to impound the Monte Carlo and the inventory search itself was

pretextual. The district court denied Rohde’s motion. Rohde and the State then agreed to

a stipulated-facts trial. The district court found Rohde guilty on both counts.

       Rohde appealed, the court of appeals affirmed, Rohde, 839 N.W.2d at 766, and we

granted Rohde’s petition for review.        Because we hold that the impoundment was

unreasonable, and therefore the resulting inventory search was unconstitutional, we

reverse and remand to the district court.

                                              I.

       The U.S. Constitution and the Minnesota Constitution forbid “unreasonable

searches and seizures.” U.S. Const. amend. IV; Minn. Const. art. I, § 10; see also Mapp

v. Ohio, 367 U.S. 643, 655 (1961) (holding that the Fourth Amendment applies to the


                                              4
states through the Due Process Clause of the Fourteenth Amendment). The language of

the two constitutional provisions is nearly identical, and we have not held that Article I,

Section 10, of the Minnesota Constitution is more protective than the Fourth Amendment

to the U.S. Constitution in the context of inventory searches. See State v. Carter, 596

N.W.2d 654, 658 (Minn. 1999). Because Rohde does not argue that the Minnesota

Constitution is more protective, we need not consider whether the Minnesota Constitution

provides a separate basis for relief here.

       Evidence obtained from an unreasonable search in violation of the Fourth

Amendment is inadmissible. Mapp, 367 U.S. at 655. The basic question presented by

this case, therefore, is whether the district court should have suppressed the evidence that

Koch found when searching Rohde’s Monte Carlo because the search was unreasonable

and thus unconstitutional. Neither party disputes the facts underlying the district court’s

refusal to suppress the evidence, so the constitutionality of the search presents a pure

question of law that we review de novo. See State v. Ture, 632 N.W.2d 621, 627 (Minn.

2001); see also State v. Othoudt, 482 N.W.2d 218, 221 (Minn. 1992) (“[T]he reviewing

court may independently review the facts and determine, as a matter of law, whether the

evidence need be suppressed.”).

       Generally, a search conducted without a warrant is “per se unreasonable.” Katz v.

United States, 389 U.S. 347, 357 (1967). In this case, the police did not have a warrant to




                                             5
search 1 the Monte Carlo, so the search was unreasonable—and thus the evidence was

inadmissible—unless the general warrant requirement does not apply. The State argues

that the impoundment was proper and therefore the search was an inventory search,

which is “a well-defined exception to the warrant requirement.” Colorado v. Bertine, 479

U.S. 367, 371 (1987). The State bears the burden of showing that such an exception

applies in a particular case. State v. Gauster, 752 N.W.2d 496, 502 (Minn. 2008) (citing

Ture, 632 N.W.2d at 627).

      In determining whether an inventory search was reasonable, the administrative and

caretaking purposes that justify inventory searches only arise because the police have

taken custody of some piece of property. See State v. Goodrich, 256 N.W.2d 506, 510

(Minn. 1977). Accordingly, the underlying impoundment must be the first part of the

analysis of whether an inventory search was reasonable; if the impoundment was

unreasonable, then the resulting search was also unreasonable. See Gauster, 752 N.W.2d

at 502 (“[T]he threshold inquiry when determining the reasonableness of an inventory

search is whether the impoundment of the vehicle was proper.”). We must determine as a

threshold matter whether the officers had any authority or purpose that justified the

impoundment.




1
        The State does not dispute that Koch conducted a search within the meaning of the
Fourth Amendment when he opened the car door, emptied a purse, found a closed bag
inside, and opened the bag.


                                           6
                                             II.

       In order for an impoundment to be proper, the State “must have an interest in

impoundment that outweighs the individual’s Fourth Amendment right to be free of

unreasonable searches and seizures.” Id. at 502. The U.S. Supreme Court has stated that

the police, in the interests of public safety, have the authority to “remove from the streets

vehicles impeding traffic or threatening public safety and convenience.” South Dakota v.

Opperman, 428 U.S. 364, 369 (1976). Additionally, police may impound a vehicle to

“protect[] the [defendant’s] property from theft and the police from claims arising

therefrom.” Goodrich, 256 N.W.2d at 511. Here, the State has not met its burden of

proving that the State’s interest in impounding the vehicle outweighed Rohde’s Fourth

Amendment right to be free from an unreasonable search and seizure.

       The State attempts to address the reasonableness of impounding the Monte Carlo

by arguing that impoundment was authorized by statute because the car’s registration had

been revoked and its insurance had expired.         The court of appeals took a similar

approach. See Rohde, 839 N.W.2d at 763-65 (“[T]he impoundment of the vehicle was

lawful because the vehicle could not remain on the public roadway with revoked license

plates and without insurance.”).     But this focus on whether the impoundment was

authorized by Minnesota law is misplaced, because the real question in this case is

whether the impoundment was reasonable under the Fourth Amendment.                       An

impoundment is reasonable if “[t]he state’s interest in impounding . . . outweigh[s] the

individual’s Fourth Amendment right to be free of unreasonable searches and seizures.”

Goodrich, 256 N.W.2d at 510. Logically, this question is independent of whether the


                                             7
impoundment was authorized under Minnesota law, because a state statute might

authorize an unreasonable search. See Cooper v. California, 386 U.S. 58, 61 (1967)

(“[T]he question here is not whether the search was authorized by state law.            The

question is rather whether the search was reasonable under the Fourth Amendment.”).

Furthermore, none of the statutes expressly allow or prohibit impoundment under the

circumstances of this case. The parties’ statutory arguments, therefore, are not definitive.

       The court of appeals’ focus on Minnesota statutes appears to be a result of

misreading our opinion in Gauster, 752 N.W.2d at 503-05. See Rohde, 839 N.W.2d at

763.   In Gauster, we looked to “state law to determine whether impoundment was

justified.” 752 N.W.2d at 504. We did so, however, because the impoundment at issue

in Gauster was allegedly based on a policy of impounding “for violations, or for related

enforcement or safety reasons as defined by state law.” Id. In other words, in Gauster

we addressed whether an impoundment was authorized by state law in order to determine

whether the impoundment was “conducted pursuant to standardized criteria,” because the

standardized criteria in that case depended on state law. Id. at 503. Our decision does

not support the general proposition that state law determines whether a search is

constitutionally reasonable. See id. at 504-08 (considering whether the nonstatutory

“police caretaking role” justified impounding a vehicle, despite first concluding that

various statutes did not authorize impoundment).

       The State also argues that “the police caretaking basis” authorized the police to

impound the Monte Carlo to “ensure that traffic safety was protected.”            The U.S.

Supreme Court has stated that police perform “community caretaking functions” and


                                             8
have authority “to seize and remove from the streets vehicles impeding traffic or

threatening public safety and convenience.” Opperman, 428 U.S. at 368-69. There are a

number of different circumstances in which a police officer could justifiably impound a

car based on a judgment that the public safety is put at risk by leaving the vehicle in

place. For example, impounding may be reasonable when there has been a vehicle

accident, to permit the uninterrupted flow of traffic, or when vehicles have violated

parking ordinances and thus jeopardize the public safety and the efficient movement of

traffic. In these situations, the authority of the police to impound vehicles is “beyond

challenge.” Id. at 369. This authority cannot justify the impoundment here, however,

because Champagne and Koch both testified that the Monte Carlo was not violating any

parking laws, impeding traffic, or posing a threat to public safety. 2 Therefore, there is

nothing in this record to support an inference that immediately impounding the Monte

Carlo was in any way necessary for public safety. 3

       Even though the State only mentions the caretaking authority in the context of

“traffic safety,” we recognize a similar caretaking authority to “impound a vehicle to

2
       The State makes what may be a related argument when it asserts that the
department policy “rendered authority to the police to impound the vehicle.” The State’s
argument appears to be that the department policy justified the impoundment because the
policy generally furthers “the unimpeded and safe flow of traffic, proper registration and
vehicle use.” In this case, however, the record is clear that the Monte Carlo was not
impeding traffic or otherwise unsafe, so there is no reason to conclude that the immediate
impoundment in this case, even if consistent with the policy, served public safety.
3
       While we recognize that uninsured vehicles operated on public roadways pose a
safety threat, in this case, given the testimony of the officers as well as the record, the
State has not proven that its interest in public safety outweighs Rohde’s right to be free of
an unreasonable search and seizure.


                                             9
‘protect[] the [defendant’s] property from theft and police from claims arising

therefrom.’ ” Gauster, 752 N.W.2d at 503 (alteration in original) (quoting Goodrich, 256

N.W.2d at 511). This authority arises “when it becomes essential for [the police] to take

custody of and responsibility for a vehicle due to the incapacity or absence of the owner,

driver, or any responsible passenger.” City of St. Paul v. Myles, 298 Minn. 298, 304, 218

N.W.2d 697, 701 (1974).

       In this case, until Koch searched the Monte Carlo and found the methamphetamine

and pipes, Champagne did not plan to arrest Rohde or take her to jail, as demonstrated by

the fact that he allowed Rohde to call her mother to attempt to arrange a ride. At the time

the search began, Rohde was present and retained control over the Monte Carlo, and there

was no reason for the police to take responsibility for the vehicle. See Gauster, 752

N.W.2d at 506 (explaining that “the need for the police to protect the vehicle and its

contents is often present when police officers arrest a driver” but, conversely, is not

present when the driver “was not arrested and therefore never relinquished control of his

vehicle and had no need to leave it unattended”); cf. State v. Robb, 605 N.W.2d 96, 104

(Minn. 2000) (finding that an impoundment would not be reasonable when a friend was

willing and able to take control of the vehicle); Goodrich, 256 N.W.2d at 511

(concluding that even a defendant who was arrested was still able to “obviate[]” the

“necessity of protecting [his] property from theft and the police from claims arising

therefrom” by arranging to have a family member take care of his car).

      In response, the State emphasizes that Rohde never asked if she could arrange a

tow herself instead of letting the police impound the Monte Carlo. The State’s argument


                                            10
is based on Colorado v. Bertine, in which the Supreme Court held that police were not

required to offer an arrested driver an opportunity to make alternative arrangements

before taking his van into custody for safekeeping. 479 U.S. at 373-74. But, as we

recognized in Gauster, cases in which the driver of a vehicle is arrested are

fundamentally different from cases in which the driver remains free. 752 N.W.2d at 507.

When the driver is arrested, it “may [be] necessary to do something with the vehicle”; in

those cases, the police have a reason to take responsibility for the vehicle. Id. On the

other hand, when the driver is not arrested, it is “not necessary for the police to take [the]

vehicle into custody in the first place.” Id. Because Rohde was not arrested, it was not

necessary for the police to take control of the vehicle; thus, the police had no interest in

protecting the property from theft or other claims arising from police control of the

vehicle.

                                             III.

       We conclude, in light of the facts of this case—including that Rohde was not

arrested prior to the impoundment and that the vehicle did not pose a safety threat—that

the impoundment of Rohde’s vehicle was not justified under the Fourth Amendment.

Because the impoundment of the Monte Carlo was not justified, we further conclude that

the inventory search of the vehicle violated Rohde’s Fourth Amendment right against

unreasonable searches or seizures. We therefore reverse the respective decisions of the

court of appeals and district court, and we remand this matter to the district court with

instructions to suppress the evidence found during the inventory search.

       Reversed and remanded.


                                             11